Name: Council Directive 91/148/EEC of 18 March 1991 revoking Directive 75/404/EEC on the restriction of the use of natural gas in power stations
 Type: Directive
 Subject Matter: trade;  energy policy;  oil industry;  electrical and nuclear industries
 Date Published: 1991-03-21

 Avis juridique important|31991L0148Council Directive 91/148/EEC of 18 March 1991 revoking Directive 75/404/EEC on the restriction of the use of natural gas in power stations Official Journal L 075 , 21/03/1991 P. 0052 - 0052COUNCIL DIRECTIVE of 18 March 1991 revoking Directive 75/404/EEC on the restriction of the use of natural gas in power stations (91/148/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 103 (4) thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the implementation of a Community energy policy is one of the objectives that the Community has set itself; Whereas the security of Community energy supplies requires the development of all its sources of energy; Whereas natural gas is one such source which, moreover, has specific advantages for the production of electricity in terms of limiting emissions of pollutants; Whereas technological advances have enabled natural gas to be used for electricity production in production units having advantages both of lower capital and operating costs, and of greater transformation efficiency and improved operational flexibility compared with units using other fuels; Whereas Directive 75/404/EEC (4) was adopted at a time when natural gas reserves were considered to be of an insufficient level with regard to the security of supplies of this source of energy; Whereas this situation has changed and, in view of current developments on the gas market, the restriction imposed under Directive 75/404/EEC should not be retained, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 75/404/EEC is hereby repealed. Article 2 This Directive is addressed to the Member States. Done at Brussels, 18 March 1991. For the Council The President J.-C. JUNCKER (1) OJ No C 203, 14. 8. 1990, p. 19. (2) OJ No C 48, 25. 2. 1991. (3) OJ No C 31, 6. 2. 1991, p. 41. (4) OJ No L 178, 9. 7. 1975, p. 24.